Brevard, J.,
concurred with Wilds, J. Whether the indorsee' received the notes and bond, in satisfaction, or agreed, in conse--quence thereof, to give further time for payment to the drawee, were questions of fact for the determination of the jury ; and it is *26to be presumed they have decided thereon against the evidence of Gairdner. Was the question of fact fairly submitted to the jury 7 ^ certainly wag ; and in a shape as favorable for the defendants as could be. More favorable for him than if the doctrine on the subject had been thus stated : “ That if the indorsee, or holder, after protest and notice, discharge the drawer, or give him further time for payment, so as to prejudice the right, or interfere with the remedy which the indorser would otherwise have against the drawer, this will discharge the indorserwhich seems to be the plain rule of law that governs the case. The charge of the judge in the district court, did not state this rule in precise terms, yet, in effect, the rule which he did lay down, was in substance the same, only it was qualified in favor of the defendants. The material question of fact was then fairly left to the jury'; and their verdict being consistent with law, ought to stand.